Case 1:19-cv-00454-DKW-RT Document 11-15 Filed 10/31/19 Page 1 of 9   PageID #:
                                    813




             Exhibit M
Case 1:19-cv-00454-DKW-RT Document 11-15 Filed 10/31/19 Page 2 of 9                                                   PageID #:
                                    814
In re Volkswagen "Clean Diesel" Marketing, Sales Practices, and ... , Slip Copy (2019)
2019 WL 693234

                                                                   In fact, the cars did not have low emissions and were not good
                                                                   for the environment. And not only were the cars' emissions
                   2019 WL 693234
                                                                   higher than represented, but VWGoA knew this. (Id fl
    Only the Westlaw citation is currently available.
                                                                   14-15, 21.) VWGoA knew that the cars could not perform
     United States District Court, N.D. California.
                                                                   as promised and had specifically developed and installed
       IN RE: VOLKSWAGEN "CLEAN DIESEL"                            software in them that detected and evaded emissions testing.
        MARKETING, SALES PRACTICES, AND                            (Id. 1112, 16-17.) During testing, the cars appeared to satisfy
                                                                   governing emission standards; but when the cars were on the
          PRODUCTS LIABILI1Y LITIGATION
                                                                   road, they emitted nitrogen oxides at up to 40 times the legal
       This Order Relates to: MDL Dkt. No. 3768
                                                                   limits. (Id. 1122, 24.)
                  MDL No. 2672 CRB (JSC)
                                                                   In September 2015, in response to state and federal
                                   I
                      Signed 02/19/2019                            investigations, VWGoA admitted that it had equipped its TOI
                                                                   diesel-engine cars with emissions-cheating software, and that
                                                                   it had been doing so since 2009. (Id. 1116, 19-20.) Plaintiffs
                                                                   allege that the software has "substantially impaired [the cars']
      ORDER DENYING MOTION TO REMAND
                                                                   use, value and safety," and that the cars' performance will be
CHARLES R. BREYER, United States District Judge                    adversely affected if the cars are modified to meet emission
                                                                   standards. (Id.   1125, 31.)
 *1 This order addresses ECF No. 3768, a motion to remand
certain cases to Alabama state court. The plaintiffs are           The ECF No. 3768 complaints each include five claims
individuals and couples who bought Volkswagen TOI diesel-          against VWGoA. The claims are for (1) fraud arid
engine cars, and who either opted out of the Court-approved        suppression, (2) fraud in the inducement, (3) breach of an
class action settlements with Volkswagen, or who were not          express warranty, (4) breach of an implied warranty, and (5)
members of those classes because they sold their cars before       violation of the Magnuson-Moss Warranty Act, 15 U.S.C.
the class period began. When filed, the ECF No. 3768 motion        § 2301-12. Plaintiffs seek actual and punitive damages and
covered 20 separate cases. Some of those cases have been           attorneys' fees. (Id., Prayer for Relief.) In each case, they seek
terminated and nine remain pending today.    1                     a judgment that will not exceed "a total of$49,990 plus costs,
                                                                   and interest." (Id)
Volkswagen Group of America, Inc. ("VWGoA") is the sole
defendant in the ECF No. 3768 cases. It removed the cases          VWGoA removed Plaintiffs' cases to federal court, in part
on the basis of both federal question and diversity subject-       on the basis of diversity subject-matter jurisdiction. (E.g.,
matter jurisdiction. Plaintiffs, in their motion to remand, have   Bradley Notice of Removal, Case No. 3: 16-cv-6650, Dkt. No.
argued that neither form of jurisdiction is present. The Court     1.) Plaintiffs responded by filing the ECF No. 3768 motion
considers at this time only whether it has jurisdiction on the     to remand.
basis of diversity. Concluding that it does, it DENIES the ECF
No. 3768 motion to remand.

                                                                                       II. LEGAL STANDARD

                     I. BACKGROUND                                  *2 A defendant who seeks to remove a case to federal court
                                                                   must file a notice of removal "containing a short and plain
Plaintiffs allege that VWGoA marketed its TOI diesel-engine        statement of the grounds for removal." 28 U.S.C. § 1446(a).
cars as having low emissions, good gas mileage, and an             This "short and plain statement" requirement mirrors the one
environmentally-friendly engine. (E.g., Swanson Compl. 11          found in Rule 8(a)( l) of the Federal Rules of Civil Procedure,
8-13, Case No. 3:16-cv-4363, Dkt. 1-1.) To obtain these            the general pleading rule for cases filed in federal court.
benefits, Plaintiffs allege that they agreed to pay premium        The use of the same language is "[b]y design," the Supreme
prices for the cars. (Id   fl 10-11.)                              Court has explained: "Congress, by borrowing the familiar
                                                                   'short and plain statement' standard from Rule 8(a), intended
                                                                   to 'simplify the "pleading" requirements for removal' and



 WESTLAW © 2019 Tt,ornson Reuters. No claim to original U.S. Government Works.

                                                                                                                    EXHIBIT "M"
Case 1:19-cv-00454-DKW-RT Document 11-15 Filed 10/31/19 Page 3 of 9                                                    PageID #:
                                    815
In re Volkswagen "Clean Diesel" Marketing, Sales Practices, and ... , Slip Copy (2019)
2019 WL 693234

to clarify that courts should 'apply the same liberal rules
to removal allegations that are applied to other matters of            A "factual" attack, by contrast, contests the truth
pleading.' " Dart Cherokee Basin Operating Co. v. Oivens,              of the . .. factual allegations, usually by introducing
135 S. Ct. 547,553 (2014) (quoting H.R. Rep. No. 100-889,              evidence outside the pleadings. When the [party contesting
at71 (1988)).                                                          jurisdiction] raises a factual attack, the [party asserting
                                                                       jurisdiction] must support her jurisdictional allegations
Highlighting this symmetry, the Ninth Circuit explained in             with competent proof, under the same evidentiary standard
Leite v. Crane Co., 749 F.3d 1117 (9th Cir.2014), that notices         that governs in the summary judgment context. The
ofremoval, like complaints that are originally filed in federal        [party asserting jurisdiction] bears the burden of proving
court, must comply with the familiar Twombly/Iqbal pleading            by a preponderance of the evidence that each of the
standard, and that jurisdictional challenges to removal should         requirements for subject-matter jurisdiction has been met.
be resolved within the framework that governs motions to
                                                                     Id. at 1121 (citations and internal quotation marks omitted).
dismiss complaints for lack of subject-matter jurisdiction:

                                                                     One form of federal subject-matter jurisdiction, which is the
                                                                     only form considered in this Order, is diversity: district courts
            Like plaintiffs pleading subject-matter                  have subject-matter jurisdiction over civil cases where (1)
            jurisdiction under Rule 8(a)( 1), a                      the matter "is between ... citizens of different States," and
            defendant seeking to remove an action                    (2) the amount in controversy "exceeds the sum or value
            may not offer mere legal conclusions;                    of $75,000, exclusive of interest and costs." 28 U.S.C. §
            it must allege the underlying facts                       l 332(a)( 1). Consistent with the framework outlined above,
            supporting each of the requirements                      "[t]he party seeking to invoke the district court's diversity
            for removal jurisdiction. A plaintiff                    jurisdiction always bears the burden of both pleading and
            who contests the existence of removal                    proving diversity jurisdiction." 1Ve1rCien. LLC v. 5,qfe Cig.
            jurisdiction may file a motion to
                                                                     LLC, 840 F.3d 606, 613-14 (9th Cir. 2016). 2
            remand, see 28 U.S.C. § 1447(c), the
            functional equivalent of a defendant's
                                                                      *3 Subject-matter jurisdiction must exist when a case is
            motion to dismiss for lack of subject-
                                                                     first filed. A federal court that is considering whether it has
            matter jurisdiction under Rule 12(b)
                                                                     jurisdiction on the basis of diversity must therefore consider
            (1). As under Rule 12(b)(l), a
                                                                     "the state of things at the time of the action brought." Rockwell
            plaintiffs motion to remand may raise
                                                                     Int'/ Corp. v. CnitedStates, 549 U.S. 457,473 (2007) (quoting
            either a facial attack or a factual
                                                                     Mullan v Torrance, 9 Wheat. 537, 539 ( 1824) ). This means
            attack on the defendant's jurisdictional
                                                                     examining whether the parties' citizenship was diverse and
            allegations ....
                                                                     whether the amount in controversy exceeded $75,000 at the
                                                                     time the case was originally filed.

Leite, 749 F.3d at 1122 (citation omitted).

The Leite court also summarized the rules governing facial                                 III. DISCUSSION
and factual attacks to jurisdiction:
                                                                     VWGoA, as the removing party, bears the burden of
  A "facial" attack accepts the truth of the ... allegations but     demonstrating that this Court has diversity jurisdiction over
  asserts that they are insufficient on their face to invoke         the ECF No. 3768 cases. Whether VWGoA has satisfied that
  federal jurisdiction. The district court resolves a facial         burden is considered next.
  attack as it would a motion to dismiss under Rule 12(b )(6):
  Accepting the ... allegations as true ... , the court determines
                                                                     A. Diversity of Citizenship
  whether [they] are sufficient as a legal matter to invoke the
                                                                     Diversity jurisdiction requires "complete diversity": "each
  court's jurisdiction.
                                                                     plaintiff must be of a different citizenship from each
                                                                     defendant." Cirancare, LLC v A/ills ex rel. Thrower, 889 F.3d
                                                                     543, 548 (9th Cir. 2018). The rules governing citizenship


 \IVESTLA'N © 2019 Thomson Reuters. No claim to original U S. Government \/Vorks.                                                  2
Case 1:19-cv-00454-DKW-RT Document 11-15 Filed 10/31/19 Page 4 of 9                                                  PageID #:
                                    816
In re Volkswagen "Clean Diesel" Marketing, Sales Practices, and ... , Slip Copy (2019)
2019 WL 693234

differ for corporations and natural persons. A corporation is       a citizen of New Jersey and Virginia and that Plaintiffs
a citizen of its state of incorporation and of the state where it   were citizens of Alabama when the complaints were filed.
has its principal place of business. See 28 U.S.C. § l 332(c)       These allegations are sufficient to support that Plaintiffs and
(I). A natural person is a citizen in the state of her domicile,    VWGoA were citizens of different states when the cases
which is generally identified though "a compound of physical        began. The requirement of complete diversity is therefore
presence plus an intention to make a certain definite place         satisfied.
one's permanent abode." Kanter v. rVarner-Lambert Co., 265
F.3d 853, 857 (9th Cir. 2001 ).
                                                                    B. Amount in Controversy
VWGoA's notices of removal in the ECF No. 3768 cases                  *4 When removal is based on diversity jurisdiction under
include citizenship allegations that mirror the following:          28 U.S.C. § 1332(a), the defendant bears the burden of
                                                                    establishing that the amount in controversy exceeds $75,000.
  At all relevant times, including the time of filing the           Consistent with the pleading requirements outlined above,
  Complaint and the time of removal, plaintiffLewel Bradley         the Supreme Court has explained that "a defendant's notice
  ("plaintiff") is and was a citizen of the state of Alabama.       of removal need include only a plausible allegation that the
  See Comp!. 1 I.                                                   amount in controversy exceeds the jurisdictional threshold."
                                                                    Dart Cherokee, 135 S. Ct. at 554. But when the plaintiff
  At all relevant times, including the time of filing the           challenges the defendant's allegations of the amount in
  Complaint and the time of removal, VWGoA is and was               controversy,"[e]vidence establishing the amount is required."
  incorporated under the laws of the state of New Jersey and        Id.; see also Ibarra v. Manheim fnvs., inc., 775 F.3d l 193,
  maintains and maintained its principal place of business in        l 197 (9th Cir. 2015) (citing Dart Cherokee for the same
  the state of Virginia. See Comp!. 1 2. Therefore, VWGoA           proposition).
  is and was a citizen of New Jersey and Virginia within
  the meaning of 28 U.S.C. § 1332(c). VWGoA is not                  Plaintiffs, in their motion to remand, have challenged
  incorporated in the state of Alabama, and does not maintain       VWGoA's amount-in-controversy allegations, and VWGoA
  its principal place of business in the state of Alabama.          has submitted evidence in support of its allegations in
  VWGoA is not a citizen of Alabama.                                response. The Court therefore construes the ECF No. 3768
                                                                    motion as making a factual attack on the amount in
  Because VWGoA is not a citizen of the state of Alabama,
                                                                    controversy.
  diversity of citizenship is satisfied under 28 U.S.C. §
  l 332(a).
                                                                    Before considering VWGoA's evidence, however, a
(E.g., Bradley Notice of Removal 115-7.)                            preliminary issue must be addressed. Plaintiffs, in their
                                                                    complaints, have explicitly demanded judgments "not to
Plaintiffs have not contested the truth of these allegations,       exceed ... $49,990 plus costs, and interest." (E.g., Swanson,
nor have they argued that the allegations are insufficient. In      Prayer for Relief.) These caps on the amounts sought will
other words, they have not made a facial or factual attack          control unless it is established that the state where the actions
on VWGoA's citizenship allegations. The Court nevertheless          were first filed "either does not permit demand for a specific
considers the sufficiency of the allegations because it has         sum or permits recovery of damages in excess of the amount
an independent obligation to examine its subject-matter             demanded." 28 U.S.C. § 1446(c)(2)(A)(ii).
jurisdiction. See F/1:PBS. Inc. v City qfDa//as, 493 U.S. 215,
231 (1990).                                                         Plaintiffs filed the ECF No. 3768 cases in Alabama state court,
                                                                    and Alabama "permits recovery of damages in excess of the
VWGoA, as the removing party, need only provide "a                  amount demanded." Id. Specifically, the Alabama Supreme
short and plain statement of the grounds for removal," 28           Court has construed Alabama Rule of Civil Procedure 54(c),
U.S.C. § 1446(a), in which it "allege[s] the underlying facts       which provides that a final judgment may grant relief
supporting each of the requirements for removaljurisdiction,"       to parties that was not demanded in their pleadings, as
Leite, 749 F.3d at 1122. The requirement at issue here is           "ensur[ing] that the relief available to a plaintiff [is] not
complete diversity; and VWGoA has alleged the underlying            limited by the pleadings filed by his attorney." Fuller v.
facts supporting this requirement by alleging that it was           Preferred Risk Life Ins. Co.. 577 So. 2d 878, 883 (Ala. 1991 ).
                                                                    Given Alabama's practice, Plaintiffs' demands for judgments


 \l\lESTLAVV © 2019 Thomson Reuters. No claim to original U S. Government Works.                                                  3
Case 1:19-cv-00454-DKW-RT Document 11-15 Filed 10/31/19 Page 5 of 9                                                  PageID #:
                                    817
In re Volkswagen "Clean Diesel" Marketing, Sales Practices, and ... , Slip Copy (2019)
2019WL693234                                                                       ------------

not to exceed $49,990 are not binding, and VWGoA's                 to rebut that evidence. A plaintiff cannot file a motion to
evidence of the amounts in controversy may be considered.          remand and then stand idly by when the defendant submits
                                                                   evidence to support the amount in controversy. Indeed, when
The evidence falls into three categories: proof of actual          the amount in controversy is in question, "the Supreme Court
damages in dispute, proof of punitive damages in dispute,          has said that both sides submit proof and the court then
and proof of attorneys' fees in dispute. Each category is          decides where the preponderance lies." Ibarra, 775 F.3d at
considered in turn below. In considering the evidence, the          1198 (emphasis added) (citing Dart Cherokee, 135 S. Ct. at
Court must determine whether a preponderance ofit supports         554-55).
that the $75,000 threshold has been passed. See Leite, 749
F.3d at 112 l (preponderance of the evidence standard applies      The amount in controversy is "not a prospective assessment
to factual attacks on jurisdiction); Ibarra, 775 F.3d at 1 l 97    of [the] defendant's liability;" it is "simply an estimate of the
(preponderance of the evidence standard applies "where, as         total amount in dispute." Leiris v. Verizon Commc'ns, Inc., 627
here, defendant's assertion of the amount in controversy is        F.3d 395,400 (9th Cir. 20 I 0). Given VWGoA's evidence and
contested by plaintiffs").                                         Plaintiffs' silence, it appears likely that the purchase prices of
                                                                   the cars are indeed in dispute.

   1. Actual Damages                                                                             ***
VWGoA has offered evidence of the purchase prices of the
cars at issue. It contends that these amounts are an accurate      Consistent with the approach VWGoA has taken in defending
measure of the amounts of actual damages in dispute.               against other motions to remand in this MDL, it has hired Jay
                                                                   R. Lytle, an Analytical Services Manager at Urban Science
Under Alabama law, the measure of damages in an action             Applications, Inc., to estimate the amounts that Plaintiffs paid
"based on fraud in the inducement of a purchase ... is             to buy the cars. (See Lytle Deel., MDL Dkt. No. 4232-8; Lytle
generally the difference between the value of the property as      Redacted Exs. A-D, MDL Dkt. No. 5834-3.) For the ECF
represented and its actual value." Reynolds v. Mitchell, 529       No. 3768 cases, however, these estimates are unnecessary
So. 2d 227, 233 (Ala. l 988). Similarly, Alabama generally         because Plaintiffs have identified the amounts that they paid
measures damages for breach of a warranty as "the difference       for the cars in their complaints. (See, e.g., Harris Comp!. ,r
at the time and place of acceptance between the value of the       7, Case No. 3: 16-cv-6512 (alleging that "[t]he purchase price
goods accepted and the value they would have had if they had       was approximately $26,000"); Summers Comp!. ,r 7, Case
been as warranted." City Car Sales. Inc. v. McA!pin, 380 So.       No. 3:16-cv-3057 (alleging that "[t]he purchase price was
2d 865, 868 (Ala. Civ. App. 1979) (quoting Ala. Code § 7-          approximately $26,804").)
2-714(2) ).
                                                                   The vehicle purchase prices in the ECF No. 3768 cases range
 *5 Under these standards, for Plaintiffs' damages to be equal     from $17,991 to $34,034. (Compare McLeod Comp!. ,r 7,
to the full amount that they paid to buy the cars, the trier of    Case No. 3:16-cv-6169, with Bradley Comp!. ,r 7, Case No.
fact will need to determine that the cars, because they used       3:16-cv-6650.) These amounts represent the actual damages
emissions-cheating software and emitted pollutants at levels       in controversy.
well above the legal limits, had no value. This seems like
an unlikely conclusion given that the software did not make
the cars inoperative, and Plaintiffs presumably obtained some          2. Punitive Damages
benefit from driving them.                                         "It is well established that punitive damages are part of
                                                                   the amount in controversy in a civil action." Gibson v.
Nevertheless, to the extent that the cars retained some value,     Chrysler Co,p., 261 F.3d 927, 945 (9th Cir. 2001) (citing
Plaintiffs have made no attempt to quantify that value. In fact,   Bell v. Preferred Life Assw: Socy, 320 U.S. 238, 240
they do not even challenge VWGoA's contention that they            ( l 943); Goldberg v CPC Int'/, Inc., 678 F.2d 1365, 1367
seek to recover the full amount that they paid to buy the cars.    (9th Cir. l 982) ). Before they may be included, however,
It could be argued that Plaintiffs do not need to make such        two steps must generally be taken. First, the party asserting
a showing, as it is VWGoA that bears the burden of proof.          jurisdiction must establish that punitive damages would be
But VWGoA has offered evidence of the amount of actual             permitted under the applicable state law based on the conduct
damages in controversy, and Plaintiffs have made no attempt        alleged. See Davenport v. :\fut. Ben. !!ea/th & Accident Ass'n,


 WESTLA\N       @   2019 Thomson Reuters. No claim to original U S. Government Works.                                             4
Case 1:19-cv-00454-DKW-RT Document 11-15 Filed 10/31/19 Page 6 of 9                                                  PageID #:
                                    818
In re Volkswagen "Clean Diesel" Marketing, Sales Practices, and ... , Slip Copy (2019)
2019 WL 693234

325 F.2d 785, 787 (9th Cir. 1963) (noting that exemplary            condition that the plaintiff agree to accept a reduced punitive
damages should not be included in the amount in controversy         damages award of $150,000, a 3: 1 multiple of compensatory
"if under the applicable state law [they] would be legally          damages. Id at 549.
impossible to recover"). Second, if punitive damages are
allowed under state law, the amount of punitive damages             Lastly, VWGoA cites to BMTI' o.fNorth America, Inc. v. Gore
that are in controversy must be determined. To do so, "[the]        ("BMW ff'), 701 So. 2d 507 (Ala. 1997). The plaintiffthere
party asserting federal diversity jurisdiction may introduce        alleged that BMW failed to disclose that the car it sold him had
evidence of jury verdicts in cases involving analogous facts."      been damaged by acid rain during its shipment from Germany
Surber v Reliance Xat. lndem. Co., 110 F. Supp. 2d 1227,            and had subsequently been repainted. Id at 508. Evidence
1232 (N.D. Cal. 2000).                                              at trial supported that BMW had a nationwide policy of not
                                                                    disclosing pre-delivery damage when the cost of repairs did
 *6 Under the circumstances alleged here, punitive damages          not exceed three percent of the car's suggested retail price,
would be permitted under Alabama law. "[I]n a tort action           a practice that was illegal in some states but not in others.
where it is proven by clear and convincing evidence that the        See id. at 509; see also BMW o.f N. Am., Inc. v. Gore (''BA!W
defendant consciously or deliberately engaged in oppression,        I"), 646 So. 2d 619, 627 n.6 (Ala. 1994). The jury found for
fraud, wantonness, or malice," Alabama permits punitive             the plaintiff and awarded $4,000 in compensatory damages
damages. Ala. Code § 6-1 l-20(a). Taking the allegations            and $4 million in punitive damages. BMW If, 70 l So. 2d
as true, this standard is satisfied here. Plaintiffs allege that    at 509. On appeal, the U.S. Supreme Court held that the $4
VWGoA represented to them that its TDI diesel-engine cars           million punitive damages award (and even a reduced punitive
were environmentally friendly, when in fact VWGoA knew              damages award of$2 million that was entered by the Alabama
that the cars utilized software to evade emissions testing          Supreme Court) was excessive and violated due process. See
and emitted nitrogen oxides at levels far exceeding the legal       BMJV o.f N.A.. Inc. 1: Gore, 517 U.S. 559, 562-63, 585-86
limits. (E.g., Swanson Comp!.~~ 8, 12, 16-22.) This amounts         ( 1996). The Alabama Supreme Court, on remand, entered
to deliberate fraudulent conduct.                                   an order requiring the plaintiff to accept a reduced punitive
                                                                    damages award of $50,000, a 12: 1 multiple of compensatory
As for the amount of punitive damages in controversy,               damages. BMW If, 70 I So. 2d at 515.
VWGoA has offered evidence of jury verdicts in three cases
that it asserts involved facts analogous to those here. The first   Based on the awards in Johnson, Schiffer, and Gore, VWGoA
of these cases is Johnson v Ford ,\lotor Company, 113 P.3d          argues that a conservative estimate of the punitive damages
82 (Cal. 2005), where the plaintiffs sued Ford for concealing       in controversy in each of the ECF No. 3768 cases is $50,000.
that a used car it had sold them had a history of transmission      That was the amount awarded in Gore, and it was the lowest
repairs and replacements. Id at 85. Evidence supported that         award in the three sample cases. For all of the ECF No. 3768
Ford had engaged in similar conduct "in some number of              cases, $50,000 in punitive damages would represent less than
cases in addition to plaintiffs' own, perhaps a large number        a 3:1 multiple of the estimated actual damages, which is also
of other cases." Id. at 96. The jury awarded $10 million in         on the low end of the multiples permitted in Johnson, Schiffer,
punitive damages against Ford, but the California Supreme           and Gore. Further, although Alabama law includes a cap on
Court concluded that the award was inconsistent with due            punitive damages, awards of $50,000 would not exceed that
process. On remand, the Court of Appeal affirmed a punitive         cap. See Ala. Code§ 6-11-2 l(a) (limiting punitive damages
damages award of$175,000, which was just less than 10 times         to "three times the compensatory damages ... or five hundred
the compensatory damages award. See Johnson v. Ford Motor           thousand dollars ($500,000), whichever is greater").
Co., 135 Cal. App. 4th 137, 150 (2005).
                                                                     *7 Fraudulent conduct comes in many forms, and it is almost
VWGoA next points to Chrysler COJporation v. Schiffer,              always possible to draw distinctions between the facts of one
736 So. 2d 538 (Ala. 1999). The plaintiff there purchased           fraud and another. But when Johnson, Schiffer, and Gore are
a truck that Chrysler had represented was new but that in           stripped to their essentials, they offer reasonable comparisons
fact had been damaged, repaired, and repainted. Id at 540,          to this case. Each involved a global car manufacturer that
546. Finding for the plaintiff, the jury awarded $50,000 in         deceived its customers about the characteristics of its cars.
compensatory damages and $325,000 in punitive damages.              And in Johnson and (to a lesser degree) in Gore, evidence also
Id at 540. The Alabama Supreme Court affirmed on the



 WESTLA\N © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    5
Case 1:19-cv-00454-DKW-RT Document 11-15 Filed 10/31/19 Page 7 of 9                                                  PageID #:
                                    819
In re Volkswagen "Clean Diesel" Marketing, Sales Practices, and ... , Slip Copy (2019)
2019 WL 693234

supported that the deceit was part of a pattern of fraudulent       To determine the amount of attorneys' fees at stake, the
business practices, as is alleged here.                             removing party can provide an "estimate[] [of] the amount of
                                                                    time that the case will require," and an estimate of"plaintiffs
At this stage, the question is whether at least $50,000 m           counsel's hourly billing rate." Surber, l 10 F. Supp. 2d at 1232.
punitive damages is at stake in each of the cases. Given the        VWGoA has offered the following evidence of this type here.
facts alleged and the amount of punitive damages awarded in
comparable cases, it is clear that the answer to this question      To estimate Plaintiffs' counsel's hourly billing rate, VWGoA
is yes.                                                             has identified motions that other plaintiffs' counsel have filed
                                                                    in this MDL and that list those counsel's hourly rates. To be
At least $50,000 in punitive damages is at stake in each of the     conservative, VWGoA has used the low end of these rates,
ECF No. 3768 cases.                                                 which is $295 per hour, as an estimate of Plaintiffs' counsel's
                                                                    hourly rate. (See MDL Dkt. No. 4232 at 57.)

   3. Attorneys' Fees                                               To estimate the number of hours that Plaintiffs' counsel will
When state law "authorizes an award of attorneys' fees, either      spend litigating the ECF No. 3768 cases, VWGoA reviewed
with mandatory or discretionary language, such fees may             34 "Lemon Law" cases that resulted in awards of attorneys'
be included in the amount in controversy." Galt GS v. JSS           fees and expenses. Some of those cases settled; others went to
Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998 ). Until            trial. (See MDL Dkt. No. 4232-5, App. D (listing cases).) The
recently, it was an "open question [in this circuit] whether        number of hours that plaintiffs' counsel spent litigating these
attorney's fees that [were] anticipated but unaccrued at the        cases was often not disclosed, but VWGoA performed the
time of removal or filing in federal court ... [could] be           following calculations to reach an average number of 201.6
included in the amount-in-controversy." Gonzales v. CarMax          hours per case:
Auto Superstores, LLC, 840 F.3d 644,649 n.2 (9th Cir.2016).
That question was resolved, and answered affirmatively, last           *8 First, [VWGoA] separated attorneys' fees from
year:                                                                 attorneys' expenses in the 34 listed Lemon Law cases.
                                                                      Out of the total award of attorneys' fees and expenses, on
  As explained in Chave:: [v. JPMorgan Chase & Co., 888               average, 87.1 % of the award was attributable to attorneys'
  F.3d 413 (9th Cir. 2018) ], when we assess the amount in            fees and 12.9% was attributable to expenses. Therefore,
  controversy at the time of removal, we must include all             to estimate the average amount of attorneys' fees in
  relief to which a plaintiff is entitled if the action succeeds.     these cases (not including attorneys' expenses), [VWGoA]
  888 F.3d at 418. Accordingly, if the law entitles the plaintiff     took 87.1% of$92,583.63 [with $92,583.63 reflecting the
  to future attorneys' fees if the action succeeds, "then there       average total award of attorneys' fees and expenses]: [the
  is no question that future [attorneys' fees] are 'at stake' in      result was] $80,640.34.
  the litigation," id at 417, and the defendant may attempt to
  prove that future attorneys' fees should be included in the         Second, [VWGoA] used this estimate of the attorneys' fee
  amount in controversy.                                              awards to determine the average number of attorney hours
                                                                      for which fees were awarded in these 34 cases (given
Fritsch i: Sw(ft fransp. Co. ofAri::., LLC, 899 F.3d 785, 794         that the number of hours were not disclosed or readily
(9th Cir. 2018) (second alteration in original).                      available for many cases). [VWGoA] divided $80,640.34
                                                                      by an inflated billing rate of $400/hour. The result is an
If Plaintiffs prevail on their express or implied warranty            estimate of the number of hours for which attorneys were
claims, they may obtain attorneys' fees. See Ala. Code § 8-           awarded fees, on average, in these cases: 201.6 hours.
20-8 ("If it is determined ... that either the manufacturer or
new motor vehicle dealer, or both, have violated an express         (Opp'n, MDL Dkt. No. 4232 at 58 (footnote omitted).)
or implied warranty, the court shall add to any award or relief
granted an additional award for reasonable attorney's fees.").      Multiplying the estimated hourly rate of$295 by 201.6 hours,
Attorneys' fees are therefore " 'at stake' in the litigation."      VWGoA has estimated that $59,472 in attorneys' fees are in
Fritsch, 899 F.3d at 794 (quoting Chave::, 888 F.3d at 417).        controversy in each of the ECF No. 3768 cases.




 WESTLAW © 2019 Thorrison Reuters. No claim to origina! U S. Government Works.                                                    6
Case 1:19-cv-00454-DKW-RT Document 11-15 Filed 10/31/19 Page 8 of 9                                                  PageID #:
                                    820
In re Volkswagen "Clean Diesel" Marketing, Sales Practices, and ... , Slip Copy (2019)
2019 WL 693234

                                                                      *9 When $50,000 in punitive damages is added to
Plaintiffs have not challenged the accuracy of VWGoA's
                                                                     $29,736 in attorneys' fees, the combined amount exceeds
estimates, and the methodology used strikes the Court as
                                                                     $75,000. And when actual damages are also added, the
generally reasonable. The estimated hourly rate is supported
                                                                     amounts in controversy for the ECF No. 3768 cases range
by evidence, and the lemon-law cases that VWGoA has
                                                                     from $97,727 to $113,770. Section 1332(a)'s amount-in-
identified serve as reasonable comparisons to this case, as
                                                                     controversy requirement is satisfied.
Plaintiffs' warranty claims are effectively lemon-law claims.
See 88 A.LR.5th 30 l (200 I) (explaining that "lemon laws"
were designed "to give consumers a means of enforcing
a manufacturer's express warranty on a motor vehicle").                                  IV. CONCLUSION
Although Plaintiffs also bring fraud claims here, the need to
prove fraud in addition to a lemon-law violation, if anything,       VWGoA has plausibly alleged that there is complete diversity
may increase the number of hours counsel spends litigating.          of citizenship between it and Plaintiffs, and a preponderance
                                                                     of the evidence supports that the amount-in-controversy
The Court's only concern with VWGoA's estimates is that              requirement is met. The Court therefore concludes that it has
they do not take into account that Plaintiffs' counsel is            diversity subject-matter jurisdiction over the ECF No. 3768
litigating several cases against VWGoA that are based on the         cases and DENIES the motion to remand.
same core allegations, and it is likely that certain efficiencies
will be realized. For example, any evidence that counsel             IT IS SO ORDERED.
gathers to support that VWGoA used emissions-cheating
software will likely be used in all of the ECF No. 3768 cases.
                                                                                             APPENDIX
To be sure, even with such efficiencies, Plaintiffs' counsel
could easily spend at least 201.6 hours litigating each case. At
a minimum, each Plaintiff will likely need to be deposed. And                 (List of remaining ECF No. 3768 cases)
if the cases proceed to trial, separate trials may be required (if
                                                                     1. Benson v. VWGoA, No. 3: 16-cv-3056-CRB
the cases remain unconsolidated) and there may be Plaintiff-
specific damages issues.                                             2. Bradley v. VWGoA, No. 3: 16-cv-6650-CRB

To be conservative and to reflect possible economies of              3. Harris v. VWGoA, No. 3:16-cv-6512-CRB
scale, however, the Court will only include 100.8 hours in
                                                                     4. Hendrickv. VWGoA, No. 3:16-cv-3703-CRB
the estimate for each of the ECF No. 3768 cases, which is
half of the hours that VWGoA has estimated. The reduced
                                                                     5. lv/cLeodv. VWGoA, No. 3:16-cv-6169-CRB
number reflects that there are likely to be efficiencies in
litigating several similar cases, but that these efficiencies will   6. Morrison v. VWGoA, No. 3: l 6-cv-6651-CRB
not reduce the time spent litigating each case to zero.
                                                                     7. Quinley v. VWGoA, No. 3:16-cv-6168-CRB
Multiplying 100.8 hours by the hourly rate of $295 leads to
                                                                     8. Summers v. VWGoA, No. 3:16-cv-3057-CRB
an estimate of$29,736 in attorneys' fees per case. At least that
amount of attorneys' fees is reasonably in controversy in each       9. Swanson v. VWGoA, No. 3:16-cv-4363-CRB
of the ECF No. 3768 cases. 3
                                                                     All Citations

     4. Total Amount in Controversy                                  Slip Copy, 2019 WL 693234



Footnotes
1     The nine remaining cases are listed in the Appendix at the end of this Order.
2        The Magnuson-Moss Warranty Act has its own, lower amount-in-controversy requirement. See 15 U.S.C. § 2310(d)
         (providing that federal courts have subject-matter jurisdiction over Magnuson-Moss claims if "the amount in controversy
         is [not] less than the sum or value of $50,000 (exclusive of interests and costs) computed on the basis of all claims to be


 1  NESTLA\N © 2019 Thomson Reuters. No claim to originai U S Government Works.                                                  7
Case 1:19-cv-00454-DKW-RT Document 11-15 Filed 10/31/19 Page 9 of 9                                              PageID #:
                                    821
In re Volkswagen "Clean Diesel" Marketing, Sales Practices, and ... , Slip Copy (2019)
2019 WL 693234

       determined in this suit"). Because VWGoA asserts that the diversity statute's $75,000 controversy requirement is met,
       the Court focuses its attention there.
3      VWGoA has also provided an estimate of costs for each of the ECF No. 3768 cases, but costs cannot be included in
       amount-in-controversy calculations. See 28 U.S.C. § 1332(a) (requiring that the amount in controversy "exceed[] the
       sum or value of $75,000, exclusive of interests and costs") (emphasis added).


End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




    WE:STLAW   © 2019 Thomson Reuters. No claim to original U.S Government Works.                                            8
